 Case 4:21-cv-00125-SDJ Document 7 Filed 03/08/21 Page 1 of 2 PageID #: 291




                            In the United States District Court
                                 Eastern District of Texas
                                    Sherman Division

James Dowd                             §
                                       §
       Plaintiff,                      §
                                       §
v.                                     §          Civil Action No. 4:21-cv-00125-SDJ
                                       §
TubeMaster, Inc.                       §
                                       §
       Defendant.                      §


                    Notice of Withdrawal of Co-Counsel for Plaintiff

       Plaintiff notifies this Court that the following attorney is withdrawing as co-

counsel for Plaintiff:

       Troy Garris
       State Bar No. 24007226
       Garris Horn, LLP
       325 N. Saint Paul St., Suite 3100
       Dallas, Texas 75201
       301.461.8952
       troy@garrishorn.com .

       Karen Fitzgerald will remain lead counsel for Plaintiff James Dowd.

                                            Respectfully, submitted,
                                            /s/ Karen K. Fitzgerald
                                           Karen K. Fitzgerald
                                           State Bar No. 11656750
                                           karen@fitzgerald.law
                                           Fitzgerald Law, PLLC
                                           8150 N. Central Expy, 10th Floor
                                           Dallas TX 75206
                                           (214) 265-9958


Notice of Withdrawal of Co-Counsel for Plaintiff                                    Page 1
 Case 4:21-cv-00125-SDJ Document 7 Filed 03/08/21 Page 2 of 2 PageID #: 292




                                         Counsel for Plaintiff James Dowd


                                  Certificate of Service

       I certify that on Monday, March 8, 2021, I electronically filed the foregoing using
the Court’s ECF system. The ECF system sent a “Notice of Electronic Filing” to these
individuals who have consented in writing to accept this Notice as service of this
document by electronic means:

       Craig A. McDougal
       Raymond Fischer
       Camille D. Griffith
       Kilpatrick Townsend & Stockton, LLP
       2001 Ross Avenue, Suite 4400
       Dallas, Texas 75201



                                          /s/ Karen K. Fitzgerald
                                          Karen K. Fitzgerald




Notice of Withdrawal of Co-Counsel for Plaintiff                                    Page 2
